Citation Nr: 1210534	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-111 88	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for a left tibial hemangioma.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Des Moines, Iowa that granted service connection for a left tibial hemangioma and assigned a noncompensable rating, effective June 15, 2008.

In January 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further development.

Subsequently, a January 2012 rating decision granted a higher, 10 percent initial disability rating, effective June 15, 2008.  As this did not constitute a grant of the full benefit sought on appeal, the Veteran's claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's left tibial hemangioma is currently assigned a 10 percent disability rating, effective June 15, 2008.  See 38 C.F.R. § 4.71a (Diagnostic Code 5721-5015).  The Veteran seeks a higher rating.

As noted above, in January 2011, the Board remanded the Veteran's claim for further development.  As noted in the Board's remand, the Veteran submitted a copy of an October 2009 Order from the Commandant of the Marine Corps directing the Veteran to report for a temporary disability retired list (TDRL) periodic physical examination (PPE) in February 2010 to determine whether there had been any changes to the condition(s) for which he had been placed on TDRL.  The Board notes that the Veteran was apparently placed on TDRL in June 2008 due to his service-connected left tibial hemangioma condition.  See Physical Evaluation Board Proceedings, April 2008.  Based thereon, the Board remanded this matter in January 2011 so that, among other things, a copy of the PPE report could be associated with the claims file.  While the Board acknowledges that the RO made a request in February 2011 via DPRIS for copies of all of the Veteran's service personnel and medical records, and that two envelopes of the Veteran's service records were subsequently received and associated with the claims file, the Veteran's February 2010 PPE report still has not been associated with the claims file, and there is no record of any follow-up request having been made by the RO for a copy of the report.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.159(c)(2) (2011) ("VA will make as many requests as are necessary to obtain relevant records from a federal department or agency. . . VA may conclude that no further efforts are required . . . [when] the federal department or agency advises VA that the requested records do not exist. . .").  Given that this report is a service department record, the Board notes that VA is obligated to attempt to make as many requests as necessary to obtain the record unless it is clear that further efforts would be useless.  As there has not affirmative response from the service department indicating that this record is unavailable, the Board finds that a remand is necessary.

In the January 2011 Remand, the Board also indicated that the Veteran should be provided another VA examination to assess the severity of his service-connected left tibial hemangioma.  The examiner was asked to specifically indicate whether there is any associated knee or ankle disability and if so, its severity.  The examiner was also asked to identify any objective evidence of pain and assess the extent of any pain, and the extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability was to be assessed in terms of additional degrees of limitation of motion.

The Veteran subsequently underwent the requested VA examination in February 2011.  At that time, full range of motion was demonstrated in both the knee and ankle.  However, it is unclear from the report if the VA examiner considered whether there was additional functional loss due to symptoms such as pain, incoordination, weakened movement, or excess fatigability, that could be assessed in terms of additional limitation of motion.  Consequently, the Board finds that another examination is necessary.

In this regard, the Board recognizes that the 10 percent rating assigned by the AOJ following the January 2011 Remand was based on functional loss resulting from pain.  However, it appears that the AOJ merely considered the Veteran's general complaints of pain in the absence of greater findings by the VA examiner with respect to functional loss.

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain a copy of the Veteran's February 2010 Periodic Physical Evaluation (PPE) report from all appropriate sources, including but not limited to Headquarters, U.S. Marine Corps, Personnel Management Support Branch.  If these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Schedule the Veteran for another VA examination to determine the severity of the service-connected left tibial hemangioma.  The claims file, including service treatment records, must be provided to the examiner.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of left tibial hemangioma. The examiner should specifically indicate whether there is any associated knee or ankle disability and if so, its severity. 

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


